Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive.  The examiner is not persuaded that “in an operating range to improve a defocus distance” overcomes the obviousness rejection of Wang in view of Hassebrook and Guan, because Hassebrook’s discussion of the relationship between spatial frequency of a projected illumination pattern, signal-to-noise ratio (SNR), and blurring function continues to read on the claim.  Specifically, the examiner submits that the “blurring function” mentioned in Hassebrook pertains to the defocus distance, or depth of field of the system which is an intrinsic characteristic of a projector system.  The blurring function refers to the tendency of a projection system’s resolution to drop off in either direction from the focal plane, depending on the specific properties of the given projector’s lens system.  Hassebrook discloses that this blurring function causes coupling of the light stripes, and increasingly so with higher spatial frequencies; the dropoff in resolution increases more dramatically with distance from the focal plane as spatial frequency increases, owing to the greater sensitivity of higher frequencies to the optical system’s blurring function.  In this way, Hassebrook indicates that lower spatial frequencies provide greater robustness to this blurring tendency.
The applicant argues on page 5, 

Hassebrook merely suggests that the spatial frequency cannot be increased to exceed the maximum spatial frequency. Hassebrook does not suggest or teach that the SNR of the reflected image 

The examiner disagrees with the conclusion that Hassebrook does not suggest that the SNR of the reflected image would be increased or decreased if the spatial frequency is adjusted in an operating range under the maximum spatial frequency.  The applicant appears to be construing Hassebrook as saying that there is a discrete spatial frequency- a maximum value, above which the resolution of the system is adequate, and below which it is inadequate.  While in practice a decision must be made as to what constitutes an adequate resolution, the ordinary artisan would appreciate that Hassebrooke is describing a continuous, functional relationship between spatial frequency and resolution, as underscored by Hassebrooke’s statement, “As spatial frequency increases, the projection system’s blurring function causes the light stripes to be coupled.”  This coupling sets in gradually, as spatial frequency increases, not instantaneously at a “maximum spatial frequency”, as implied by the applicant’s arguments.  The examiner submits that one of ordinary skill in the art would have understood, in reading Hassebrook, that, just as increasing the spatial frequency tends to increase coupling with distance from the focal plane, due to the blurring function (defocus function) of the projector, so too decreasing the spatial frequency would reduce the coupling.  Hence one way to improve the resolution of the image if the SNR were too low, would be to decrease the spatial frequency incrementally, until a desirable SNR level is reached.  It is for this suggestion that Hassebrook is cited to modify Wang.
The applicant argues on page 6 that modifying Wang by the teachings of Hassebrook would render the former unsatisfactory for its intended purpose, because “if the spatial frequency of the structured light patterns is decreased without increasing its intensity level, the structured light patterns 
The examiner respectfully is not persuaded by this argument, because the applicant has not made a case for how adjusting the spatial frequency is incompatible with also adjusting the intensity, the latter of which is disclosed in Wang, but instead argues merely that if spatial frequency were adjusted without also adjusting intensity, the resulting image would still be of insufficient quality, in SNR terms.  However, these two adjustments are not incompatible with one another.
Examiner’s note: Claim 10 is rejected under 35 USC 112(a) for lack of written description, and 35 USC 112(b), for indefiniteness.  The scope of claim 10 is ambiguous, having two possible interpretations.  Although, as explained below, the examiner has selected the more logical of these interpretations for the prior art rejection, only the alternate interpretation, i.e. the “asymmetric about the focal plane” interpretation has also been rejected in 35 USC 112(a), has been rejected for lack of written description.  The interpretation assumed for rejection under 112(a) is different from that assumed for both the 112(b) and 103 rejections, and has been made in the interest of compact prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites “The three-dimensional scanning system according to claim 1, wherein a MTF of the projection light source which is positioned at the same distance on different sides of a focal plane of the image capturing apparatus is different.”, for which the applicant cites para. [0023], [0024] and accompanying figures for support.   However review of these paragraphs indicates that they disclose that the signal to noise ratio is sensitive to increases in distance of the projection light source from the focal plane, and increasingly so with increases in spatial frequency, as evidenced by comparing figures 6 and 7, respectively showing patterns with periods of 1800 and 3600 microns, with figure 5, showing a pattern having an approximately 360 micron frequency, and also having a much larger drop in SNR as the projection light source moves from the focal plane than for either of figures 6 or 7, with their lower spatial frequencies.  Such description does not appear to disclose that a projection light source is positioned on different sides of the focal plane, let alone disclose that the MTF would be asymmetric in the optical axis about the focal plane.  Therefore claim 10 lacks written description in the original disclosure. 
Claim 11 recites, “the three-dimensional scanning system according to claim 1, wherein the spatial frequency of the two-dimensional light is reduced to maintain a MTF of the projection light source of greater than .4.”  Although figures 2-4 show a hash line indicating the spatial frequency that achieves a relative amplitude of .4, the examiner submits this line merely serves to aid comparison of the curves in figures 2-4.  There is no mention of specifically targeting .4 as a relative amplitude.  Additionally, the particular claimed threshold is only defined with reference to a maximum spatial 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "different" in claim 10 is a relative term which renders the claim indefinite.  The term "different" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 10 is indefinite because it does not specify which two quantities are different from one another; it is unclear whether the claim is saying that the MTF on a first side of the focal plane is different from the MTF on a second side, or that the MTFs at front and rear sides of the focal plane are different from the MTF at the focal plane.  The examiner has selected the latter interpretation in applying the prior art to the claim

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 10,593,055 B2, in view of Hassebrook, US 7,440,590 B1, in further view of Guan, US 2019/0261843 A1.

Regarding claim 1, Wang teaches: a three-dimensional scanning system, comprising:
a projection light source, configured to project a two-dimensional light to a target, wherein the two-dimensional light has a spatial frequency (Col. 2, lines 60-67.  Spatial frequency is an inherent feature of structure light.);
an image capturing apparatus, configured to capture an image of the target illuminated with the two-dimensional light (Figures 2a and 2b illustrate examples according to the invention of an integrated image sensor for capturing the structured light.); and
a signal processing apparatus, coupled to the projection light source and the image capturing apparatus, to analyze a defocused definition of the image  (Col. 12, lines 23-45 disclose the steps, performed by a control processor according to the invention, whereby the quality of one or more initial SL images is evaluated according to signal-to-noise ratio, peak signal level, etc.  A decision on whether to increase the intensity level of the structured light in a subsequent image is determined based on said quality evaluation),
Wang discloses analyzing the SNR of an initial structured light image, or images, which is a measure of its definition, and thresholding the SNR measurement to assess whether to adjust the intensity level.  Wang does not disclose explicitly that the spatial frequency of the structured light is one of these varied parameters:
wherein if the definition of the image is lower than a requirement standard, the spatial frequency of the two-dimensional light is reduced in an operating range to improve a defocus distance.
It would have been obvious to one having ordinary skill in the art before the time of the Applicant’s effective filing date to use a variable spatial frequency of the of the structured light pattern, and specifically, to reduce the frequency of the structured light responsive to the SNR being below a threshold, because Hassebrook discloses that SNR tends to decrease with increasing spatial frequency as the projection system’s blurring function begins to cause coupling of the stripe pattern, suggesting to the ordinary artisan that an additional parameter affecting SNR beyond those explicitly modified in Wang is the spatial frequency of the structured light, and that reducing the spatial frequency responsive to the SNR threshold being exceeded would serve to improve the resolution of the scanned image (Hassebrook, Col. 3, lines 5-9).
The combination of Wang in view of Hassebrook does not explicitly disclose using a “defocused definition” of the image as a basis for determining whether to adjust the spatial frequency.  
In a related art directed to structured light imaging for dentistry having an extended depth of field, Guan discloses that image blur can be caused by defocusing ([0082]), and that blurring and defocusing both can hamper a structured light system’s ability to differentiate the projected structured light ([0039]). 	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use a defocused definition amount in an image as a basis for reducing the spatial frequency of the structured light, because Guan discloses that defocusing can cause blurring of the structured light lines, hampering the ability to differentiate between said lines, which can be mitigated by reducing the spatial frequency (Guan [0039]).

the three-dimensional scanning system according to claim 1, wherein the spatial frequency of the two-dimensional light is a single frequency (Hassebrook, col. 3, lines 1-3).

Regarding claim 3, the combination of Wang in view of Hassebrook in view of Guan discloses the limitations of claim 1, upon which depends claim 3.  This combination, specifically Hassebrook, further discloses: the three-dimensional scanning system according to claim 1, wherein the spatial frequency of the two-dimensional light is a frequency combination, and the frequency combination is different spatial frequencies that vary with time (Hassebrook, column 8, line 65 to column 9, lines 1-3 disclose that composite time sequencing projection is used, in which a series of light patterns having different spatial frequencies are successively projected, as in step 136 of figure 13, and figure 2.).

Regarding claim 4, the combination of Wang in view of Hassebrook in view of Guan discloses the limitations of claim 1, upon which depends claim 4.  This combination, specifically Hassebrook, further discloses: the three-dimensional scanning system according to claim 1, wherein the two-dimensional light is converted from a first pattern into a second pattern with time, and the image capturing apparatus separately captures a first image of the target illuminated with the first pattern and a second image of the target illuminated with the second pattern (Figures 9a-9b respectively show first and second patterns illuminated at different times.), and the signal processing apparatus alternately refers to the first image and the second image to generate a three-dimensional model (Figure 9b shows each modulation pattern captured as images at distinct times t1 and t2 for subsequent use in three-dimensional reconstruction, as disclosed in col. 6, lines 45-52, where it is described that time-

Regarding claim 5, the combination of Wang in view of Hassebrook in view of Guan discloses the limitations of claim 4, upon which depends claim 5.  This combination, specifically Hassebrook, further discloses: the three-dimensional scanning system according to claim 4, wherein the projection light source has a light emitting unit arranged in a two-dimensional manner, the first pattern is generated in a manner of emitting light at intervals in a first direction, and the second pattern is generated in a manner of emitting light at intervals in a second direction (Figure 8 shows an exemplary case of “composite dimension-unalignment”, in which first, 81, and second, 82, composite images have orthogonal spatial frequency patterns, described in col. 15, line 61, to column 16, line 7.).

Regarding claim 11, the combination of Wang in view of Hassebrook in view of Guan discloses the limitations of claim 1. This combination, specifically Hassebrook further discloses, the three-dimensional scanning system according to claim 1, wherein the spatial frequency of the two-dimensional light is reduced to maintain a MTF of the projection light source of greater than .4. (In the context of Hassebrook, which suggests to limit a maximum a spatial frequency of projected light in order to maintain an acceptable level of signal-to-noise, determining the optimum upper limit to place on spatial frequency in order to optimize the signal-to-noise ratio and resolution of the structured light would have required only routine skill in the art.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).)

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hassebrook, in view of Shimodaira, US 2015/0109423 A1, in further view of De La Cruz, US 2019/0146313 A1.

Regarding claim 6, Hassebrook discloses: a three-dimensional scanning system, comprising:
a projection light source, configured to project a two-dimensional light to a target, wherein the two-dimensional light is converted from a first pattern into a second pattern with time (Steps 136 and 138 of figure 13 respectively disclose projecting composite image patterns having different modulation patterns, e.g. frequency shift, phase shift, random noise, per col. 6, lines 4-10.);
an image capturing apparatus, configured to separately capture a first image of the target illuminated with the first pattern and a second image of the target illuminated with the second pattern (Composite images 91 and 92 are separately captured, as shown in figures 9a and 9b.); and
a signal processing apparatus, coupled to the projection light source and the image capturing apparatus, and alternately referring to the first image and the second image to generate a three-dimensional model (Figure 9b shows each modulation pattern captured as images at distinct times t1 and t2 for subsequent use in three-dimensional reconstruction, as disclosed in col. 6, lines 45-52, where it is described that time-sequential composite images are captured to form a depth map “using pattern information recovered from two, or more, projected composite images”) by comparing calculation results corresponding to each positions of the target in the two images and removing the different result
While Hassebrook discloses in alternately referring to first and second projection images to generate a three dimensional model, as in col. 6, lines 45-52.  Hassebrook does not disclose alternating the projection patterns and comparing calculation results corresponding to each positions of the target in the two images and removing the different result

It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to modify the disclosure of Hassbrook by incorporating the feature, disclosed in Shimodaira, of checking the distance information obtained from the alternating projection patterns against one another, and removing model points at which these two distance values disagree by more than a threshold, in order to provide a more reliable three-dimensional model (Shimodaira [0146]).
The combination of Hassebrook in view of Shimodaria does not disclose filling gaps left by the removed discrepancies.  This combination does not disclose, in other words: complementing the removed results by using an interpolation method.
However, in an analogous art directed to structured light imaging, De La Cruz discloses using a 3D interpolation and extrapolation process to fill holes created by, for instance, errors in the camera-projection calibration data or inaccuracies in the centroid information of the camera-captured structured light pattern element ([0136]).  Invalid points resulting from said errors are stored in a holes map ([0141]), and can later be filled by 3D interpolation using data from nearby points in the point cloud ([0142]).  
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use a 3D interpolation method to fill in holes left by invalid points, as 

Regarding claim 7, the combination of Hassebrook in view of Shimodaria in view of De La Cruz discloses the limitations of claim 6, upon which depends claim 7.  This combination, specifically Hassebrook, further discloses: the three-dimensional scanning system according to claim 6, wherein the projection light source has a light emitting unit arranged in a two-dimensional manner, the first pattern is generated in a manner of emitting light at intervals in a first direction, and the second pattern is generated in a manner of emitting light at intervals in a second direction (Figure 8, patterns 81 and 82.).

Regarding claim 8, the combination of Hassebrook in view of Shimodaria in view of De La Cruz discloses the limitations of claim 7, upon which depends claim 8.  This combination, specifically Hassebrook, further discloses: the three-dimensional scanning system according to claim 7, wherein an angle between the first direction and the second direction is 90 degrees (Figure 8 shows two orthogonal projection patterns, 81 and 82.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hassebrook, in view of Shimodaira, in view of De La Cruz, in further view of Thiel, US 8,280,152 B2.

Regarding claim 9, the combination of Hassebrook in view of Shimodaira in view of De La Cruz discloses the limitations of claim 7, upon which depends claim 9.  This combination does not disclose explicitly:  the three-dimensional scanning system according to claim 7, wherein an angle between the first direction and the second direction is within a range from 0 degrees to 180 degrees, and is not 0 degrees, 90 degrees, or 180 degrees.
However, in an analogous prior art, Thiel discloses a system for measuring the three-dimensional geometry of objects in which a first two-dimensional projection pattern and a “correlating” two-dimensional pattern are projected onto the object, and wherein an angle between the direction of the first pattern and the direction of the second pattern is a non-zero angle, and this angle is at least 5 degrees, and not more than 90 degrees, as disclosed in column 4, lines 22-25, and column 5 line 64 to column 6, line 3, with respect to figure 1.)
It would have been obvious to one having ordinary skill in the art before the time of the Applicant’s effective filing date to project the first pattern and the second pattern disclosed in Hassebrook in first and second directions having therebetween in the interval of 5 to 90 degrees, as suggested in Thiel, in order to enable more accurate determination of a transformation between the two or more images containing the respective projection patterns.  The acute displacement angle of the two patterns with respect to one another thereby makes the reconstruction process more robust to movement of the target object with respect to the camera, improving reliability of the reconstruction process (Thiel, col. 2, lines 45-53; col. 5, lines 13-19.)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Hassebrook, in view of Guan, in further view of Shelton, US 2009/0322859 A1.

Regarding claim 10, the combination of Wang in view of Hassebrook in view of Guan discloses the limitations of claim 1, upon which depends claim 10.  This combination does not disclose explicitly:  the three-dimensional scanning system according to claim 1, wherein a MTF of the projection light source which is positioned at the same distance on different sides of a focal plane of the image capturing apparatus is different.
	However Shelton discloses in an analogous art that it was known for three-dimensional imaging system with projectors to have blurring on either side of the focal plane, due to reduced depth of field ([0021]).  Therefore such a defocus blurring from the focal plane, such that the structured light is different on either side of the focal plane, as compared with the focal plane, was known in the art, and it would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date that such a feature inherently occurs, although not explicitly disclosed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE M LOTFI/Examiner, Art Unit 2425